NOTE: This order is nonprecedential.


  Wniteb $tate~ qcourt of ~peaI~
      for tbe jfeberaI qcircuit

                  ANTHONY G. HUNT,
                   Claimant-Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
                  Respondent-Appellee.


                       2012-7039


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 09-4707, Judge Lawrence B.
Hagel.


                       ORDER
    The November 15, 2012 order incorrectly stated the
mandate would issue. The mandate will not issue. The
appellant's brief has been submitted.

   Accordingly,

   IT IS ORDERED THAT

   (1) The mandate will not issue.
HUNT V. SHINSEKI                                                 2

    (2) The appellee's brief is due within 30 days of the
date of this order.

                                  FOR THE COURT


      DEC 1 1 2012                 /s/ Jan Horbaly
        Date                      Jan Horbaly
                                  Clerk
cc: Anthony G. Hunt
    Daniel B. Yolk, Esq.

                                      u.s. couJ~IfJpEAI.S FOR
s24                                      THE FEDEf!tJ. r'RCUIT
                                           DEC 11 2012
                                               JAN HOHBALY
                                                  CLERK